 LONG ISLAND TYPOGRAPHICAL UNION NO. 915Long Island Typographical Union No.915, Interna-tional Typographical Union,AFL-CIOand News-day, Inc.and NassauCountyPrinting Pressmenand Assistants'Union,Local 406,InternationalPrintingandGraphic Communications Union,AFL-CIO. Case 29-CD-222February 7, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Newsday, Inc., herein calledNewsday or the Employer, alleging that Long IslandTypographical Union No. 915, International Typo-graphical Union, AFL-CIO, herein called the Typog-raphers, had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign certainwork to its members rather than to employeesrepresented by Nassau County Printing Pressmenand Assistants'Union, Local 406, InternationalPrinting and Graphic Communications Union, AFL-CIO, herein called Pressmen.Pursuant to notice, a hearing was held beforeHearing Officer G. Peter Clark on June 30, July 14-15, and August 3, 1976. All parties appeared and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Employer,Typographers, and Pressmen filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated,and we find, that theEmployer,a New York corporation with its principalplace of business in GardenCity,New York, isengaged in the publication and distribution of a dailynewspaper.During the past year,the Employer hadgross revenues in excess of $500,000 and purchasedgoods and materials in excess of $50,000 directly from15firms located outside the State of New York. Theparties stipulated, and we find, that the Employer isengaged in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.H. THE LABORORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that Typogra-phers and Pressmen are labor organizations withinthe meaning of Section2(5) of the Act.III.THEDISPUTEA.Background and Facts of the DisputeThe Employer, publisher of a daily newspaper witha circulation of approximately 470,000, is organiza-tionally divided into several departments: advertis-ing; editorial; production, which includes the press-room, newsprint, composing room, transportation,and stereotype; circulation; finance; employee rela-tions; administrative services; public relations; andadministration.Newsday has collective-bargainingagreements with Pressmen, Typographers, and Inter-national Printing Pressmen and Graphic Arts Union,herein called Stereotypers. Pressmen, under separatecontracts, represents employees in the pressroom,newsprint, transportation, plant maintenance, and,recently, editorial.' Stereotypers represents stereo-type employees and Typographers represents com-posing room employees.Until 1971, the Employer used the "hot type"process in producing plates for its presses. In thatprocess, editorial copy was sent to compositors in thecomposing room. If the copy was to be in printedform, the compositors used a linotype machine toproduce lines of type or slugs. After the lines were set,they were sent to the proofroom for comparison withthe original copy for errors. The proof was thenreturned to the linotype machine where correctionswere made. The compositor then spaced out the pagein a special frame called a "chase."Newsday does not have a photoengraving depart-ment.Therefore, prior to the acquisition of theSpartan cameras, if photographs or other graphicswere to be utilized on a page, a photoengraving wasproduced by Garden Engraving Company, hereinGarden, an outside contractor. When the photoen-graving reached the composing room, it was affixedto a lead base and placed on the chase along with theprintedmatter.The pages were approved by themakeup editor, locked up, and rolled to the stereo-type department where the papier mache mat was1Pressmen was certified as the collective-bargaining representative foreditorial employees on January31, 1975228 NLRB No. 3 16DECISIONSOF NATIONALLABOR RELATIONS BOARDmade. A lead plate was then made from the mat foruse on the presses.Beginning in the early 1960's, the Employer gradu-ally began to convert to the "coldtype" process, aprocess centered around photocomposition. In thisprocess, a photographic substitute is used instead ofcastingmetal slugs from the linotype machine andgraphic materials are in the form of "veloxes" ratherthan the photoengravings. The completed page iscalled a "mechanical."The Employer began preliminary studies of itstypesetting and graphic needs because it was going togo into a complete "coldtype" process. In 1971 orearly 1972, the Employer started to investigate the useof production cameras for making veloxes.2With the purchase of the phototypositor in the early1960's, the gradual conversion to the "coldtype"processbegan.Thismachine is located in thecomposing room and is operated by employeesrepresented by Typographers. It is mainly used to doeditorial,advertising,and some special types ofdesigns.The phototypositor produces a picture oftype rather than of an object. It operates by position-ing a film strip of a particular type, size, family, andstyle in front of a light source. The characters on thefilm are exposed to light sensitive paper therebyforming words and lines.In 1971, the Employer further expanded the "cold-type" process with the purchase of a photon machine,also operated by employees represented by Typogra-phers. This machine operates by a TTS tape, whichhas been coded and punched by an IBM computer.The computer justifies and hyphenates the text in theparticular size and style that has been coded. Thetape is put onto a photo unit that gives a photoposi-tive output. This photosensitive output is passedthrough the photocell in the photon machine anddeveloped in columns of type. This photosensitiveoutput is pasted onto the "mechanical." If a photo-graph or graphic is required, a "velox" is used. Thevelox is placed on the mechanical alongside thewritten material. The mechanical is then sent to theNews Pager room where it is placed on the copyboard of the News Pager II camera and a negativemade.3 The negative is put on a light table, inspectedfor light seepage, and opaqued. When this is com-plete, the negative is sent to the Napp room formaking a Napp plate.4In making the Napp plate, a piece of aluminum iscoated with photopolymer, placed in a photo unit,and exposed to light. The negative from the News2Newsday is presently published by using both the "hot type" and"coldtype" processes3The News Pager is a high-speed production camera which photographsthemechanicalThe News Pager is located in a separate room in thecomposing room area and is operated by employees represented by theTypographersPager camerais placed on top of the aluminum andgiven a longer exposure to light. The plate is thenplaced in a washout unit and the jellied surfacewashed away, leaving a hard, exposed surface as theraised portion which will become the printed surface.The plate, cropped to size by a stereotyper, is pickedup by a compositor who places the plate in the"chase" and rolls it to the mat roller. The Nappequipment, operated by employees who are repre-sented by Stereotypers, is located in a room adjacentto the News Pager room.As noted above, the Employer began investigatingthe use of production cameras in 1971 or early 1972.Thereafter, in 1975, the Employer purchased a Kenrocamera. The Kenro, a vertical camera, is located, andoperated by employees, in the editorial art depart-ment who are represented by the Pressmen. Thiscamera, capable of enlarging and reducing objects,producesnegativesfrom which veloxes are made forthe Sunday part II section of the newspaper andspecial types of maps and surprints. The Kenrocamera requires air-conditioning, a darkroom, and issheet fed. The Kenro, which is not considered aproductioncamera,does not give a consistentlyquality velox. The Robertson camera, also located intheeditorialartdepartment,was purchased toreplace the Kenro. This camera performs the samebasic function as the Kenro except it gives a betterquality velox. The record evidence shows that theKenro and Robertsoncamerascannot be used in theproduction mode because they cannot be operatedrapidly enough.The two Spartan cameras, turned over to theEmployer for operation on June 21, 1976, are used inmaking a "half-tone" representation from a continu-ous tone glossy photograph. A glossy picture, re-ceived in the editorial department, is broken up into adot-structure so that dots can be highlighted andshadowed. Once a picture is broken into dots, it iscalled a "half-tone." 5 The half-tone negative is placedon velox paper, put inan emulsion,and exposed tolight.After developingin anautomatic developingunit, the negative is peeled away and the remainingportion dried. The resultant product is a velox.Prior to the introduction of the Napp process, thenewspaper printed approximately 100 pieces of artwork per night on the editorial side of the newspaperand approximately 100 to 150 pieces of art work onthe advertising side of the newspaper. During thistime, 98 percent of the veloxes on the editorial sidecame from Garden; Newsday did not produce any4Prior to theacquisitionof the NewsPager in early1975, Garden wouldmake the negative of the mechanicalby using theSpartan camera.From thisnegative,a metal engraving of the entire page was made5The half-toneis to be reproduced in the pages of the newspaper LONG ISLAND TYPOGRAPHICAL UNION NO. 91517veloxes on the advertising side. Approximately 75percent of the veloxes on the advertising side wereproduced by Garden and 25 percent of the veloxeswere supplied directly by the advertiser. In this pre-Napp stage, Newsday's editorial art departmentproduced approximately 25-30 veloxes per week.After the introduction of the Napp system, 95 percentof the editorial side was done by Garden. During thepost-Napp period, Newsday's editorial art depart-ment produced approximately 35 veloxes per weekfor use in the Sunday part II section and any specialtype of veloxes. With the introduction of the Spartancameras, the necessity for subcontracting the produc-tion of veloxes to Garden will be eliminated.The Employer has assigned the work of operatingthe Spartan cameras to employees represented byTypographers.B.TheWork in DisputeThe parties stipulated that the work in dispute is theoperation of the Spartan III reproduction cameralocated in Newsday's place of business at 550 StewartAvenue, Garden City, New York.C.The Contentionsof thePartiesThe Employer contends that the award of thedisputed work to employees representedby Typogra-phers is supportedby theuniform practice in theindustry and the economy and efficiency of opera-tions.The Employer further argues that assignmentto employees represented by Typographers will notresult in a loss of jobs in the unit employeesrepresented by Pressmen;that the production of asmall number of veloxes by the editorial art depart-ment does not amount to a company practice; thatthe skills of the editorial art department employeesare neither required nor desirable in the operation ofthe Spartan camera; and that the Pressmen's collec-tive-bargaining agreement does not contain jurisdic-tional language supporting its claimed jurisdictionover Spartan cameras.Pressmen asserts that the camera operators em-ployed to operate the Spartan cameras are in thesame generic classification as the camera operatorswho are included in its editorial department classifi-cation and this camera classification is properlycovered by Pressmen'scollective-bargaining agree-ment,an NLRB certification,and the practice of theEmployer.Pressmen further asserts that assignmentof the disputed work to editorial art departmentemployees is more economical,efficient,and makesuse of the skilled employees in the editorial artdepartment.Typographers takes the position that if the opera-tion of the Spartan camera is not assigned to itsmembers, it will increase the acceleration of joblosses; the Spartan is a production camera and is notused for the same purposes as cameras now located inthe editorial art department; employees representedby Typographers do work similar to the operation ofthe Spartan camera at other employers in the area;Typographers is involved in efforts to train andretrain itsmembers regarding new technologicallyadvanced equipment being used by newspapersthroughout the country; and the efficiency andeconomy of operation favors the award to employeesrepresented by Typographers.D.Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D)has been violatedand that the parties have not agreed upon a methodfor the voluntaryadjustment of the dispute. InDecember1975, the Employerdecided that theoperation of the Spartan camera would be assigned toemployees representedby Typographers. The presi-dentof Typographerswas so informedin January1976. Thereafter, on May 7,1976, the Employer andTypographerssigned a letter of understanding re-garding the operation and jurisdiction of the Spartancamera.By letter datedMay 4,1976,Pressmenrequested discussion regarding installationof repro-duction cameras and, by letterdatedMay 17,demanded arbitration of its claim that camera workshould be assigned to the editorial art department.Upon learning of Pressmen's demand,by letter datedJune 14,1975, Typographersinformedthe Employerthat"the manning of the Spartan cameras is withinthe jurisdictionof Local 915and if Local 406members are assigned the work involving Spartancameras, Local 915 will consider it a violation of thepresent agreement. . . . Local 915 willtake whatev-er steps are necessary including a strike and picketingto protect the assignment of thiswork."On June 16,1976,Pressmen sought court action in order tocompel arbitration of the matter.On the basisof the TypographersJune 14 letter, weconclude that there is reasonable cause to believe thata violation of Section 8(b)(4)(D) has occurred andthat there exists no agreed-upon method for thevoluntaryadjustment of the dispute within the 18DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section 10(k) of the Acts Accordingly,we find that this dispute is properly before the Boardfor determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.? The Board hasheld that its determination in a jurisdictional disputeisan act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.8The following factors are relevant in making thedetermination of the dispute before us:1.Certifications and collective-bargainingagreementsIn pertinent part, the contract between the Employ-er and Typographers,in itsjurisdictional clause,provides:(a)Jurisdiction of the Union is defined asincluding all composing room work and theappropriate unit for collective bargaining includesemployees performing categories of work such as:Hand composition;make-up;mark-up; copycutting; lock up; proofreading; maintenance andrepair (not requiring the occasional temporaryservicesof outside experts) of all machinery,equipment and devices to the extent used in thecomposing room operation; operation of typeset-ting machines, strip casting machines; tape perfo-rating machines used in composing or producingtype,Linasec and its input and output devices,phototypesettingmachines (such as Fotosetter,Photon, Linofilm, Photo-Typositor,Monophoto,Coxhead Liner, Filmotype, Typro and Hadego)and other equipment or processes introducedunder Section 2(b); waxing and paste-make upwith reproduction proofs; processing the productof phototypesetting machines, including develop-ment and waxing; paste-make up of all type,hand-lettered, illustrative border and decorativematerial produced hereunder; ruling, correction,alteration and imposition of such paste-make upserving as the completed copy. Paste-make up asused in this paragraph includes all pasteup ofphotostats and prints for use in the production ofthe newspaper and includes all photostats andpositive proofs of illustrations (such as Velox)6The record shows that the Typographers does not take part in three-party arbitrations over jurisdictionMoreover,the Employer's collective-bargaining agreements with the Pressmen and Typographers do not containprovisions for tripartite voluntary adjustment of disputes between theparties.7N L.R B v Radio & Television Broadcast Engineers Union, Local 1212,where positive proofs are supplied without sacri-fice of quality or duplication of effort. All of thiswork within the jurisdiction of the Union per-formed by employees as provided in this Agree-ment shall be performed only by journeymen andapprentices. Apprentices may be employed onlyinaccordancewith the ratio of apprenticesprovided elsewhere in this Agreement.The Employer orally assigned the work in disputehere to employees represented by Typographers inJanuary 1976 and thereafter, by letter dated May 7,1976, the parties recorded their "[prior oral] under-standings with respect to operations and jurisdiction"of the Spartan camera. They agreed that operation ofthe Spartan camera would be assigned to employeesrepresented by Typographers subject to the followingconditions:(1)A Camera Classification will be establishedand will operate as a separate classification of thecomposing room for the purpose of selection ofslide days, vacation, and personal holidays.(2)The foreman in charge of the operation ofsuch cameras need not be a member of the Unionand shall not be precluded from the performanceof work in the Camera Classification.(3) These conditions will remain in effect untilMarch 1, 1979, at which time they will be subjectto further negotiations between the parties.The Employer is also a party to a current collective-bargaining agreement with Pressmen.While thisagreement does not describe the type of work coveredtherein, it nevertheless contains the job classification"artist,"9which classification Pressmen asserts hasdone work similar to that in dispute here.It is clear that the original collective-bargainingagreement between the Employer and Typographersdoes not mention camera work, although it does givethe latter jurisdiction over all "composing roomwork." The contracts between the Employer andTypographers, in pertinent part, also provide how-ever,(b)When existing and new types of equipmentor processes are to be introduced into the compos-ing room operation, the Publisher will give theUnion as much notice as is reasonable, in order toprovide an opportunity for qualified journeymenand apprentices to train for its operation. Whensuch equipment or processes are introduced,International Brotherhoodof Electrical Workers, AFL-CIO [Columbia Broad-castingSystem],364 U S 573 (1961).a International Associationof Machinists, Lodge No. 1743, AFL-CIO (J A.Jones Construction Company),135 NLRB 1402 (1962)9During negotiations,the Employer requested,and Pressmen agreed, tochange the classification of camera operator to artist LONG ISLAND TYPOGRAPHICAL UNION NO. 91519employees who have demonstrated an aptitude forsuch work shall be given the first opportunity toattain proficiencyin itsoperation.The collective-bargainingagreement,asmodified,does includea cameraclassification in the composingroom. In contrast, the Employer's collective-bargain-ing agreementwithPressmendoes not include ajurisdictionalclause,although it does include theclassification of "artist." This classification, however,only did "similar" work, at best, to that in disputehere, even according to Pressmen. Upon examinationand analysis of the pertinent provisions of the twocontracts, we conclude that the factor of collective-bargainingagreementsfavors the Employer's assign-ment to employees represented by Typographers.Pressmen is certified by the Board in a unit of alleditorialdepartment employees. That certificationdoes not expressly cover the work in dispute here,however, nor employees performing that work, andwe find it does not favor the assignment of the workin dispute here to employees represented by Press-men.2.Company and industry practiceThe Employer had contracted with Garden for theproduction of veloxes. At the time of the hearing, theEmployer had not yet assimilated 1 percent of thework being performed by Garden. As noted above,some veloxes were produced in the editorial artdepartment by the use of the Kenro and Robertsoncameras, the amount varying from 2 percent to 5percent of the total number of veloxes appearing inthe newspaper. In view of the substantiality of thework in dispute being performed by an outside firm,we find that the factor of the Employer's practice isnot helpful in making our determination. The recorddiscloses thatmembers of Typographers operatecameras in other companies in the area. However,these companies do not use the Spartan camera, andwe find this factor favors neither employees repre-sented by Typographers nor employees representedby Pressmen.3.Skills, efficiency, and economy ofoperationThere are currently nine compositors representedby Typographers who are in training to operate theSpartan cameras. There is a one-shift operation whichwill later be expanded to all shifts. The trainingprogram has included a fairly concentrated program10After submission of briefs herein,Pressmenand the Employersubmitted letters to the Board regarding the transfer of an employee withinthe editorial department Pressmen asserts that it was advised that theemployee's job was being phased out because of insufficient work Inresponse, the Employer contends that the employee was transferred withinindensitometer, sensitometry, camera procedure,automated processing, contacting, negative tag, andstripping. The individuals selected have basically noexperience in photographic production as it would bedifficultto train individuals with experience inoperation of the Kenro or Robertson because theyhave certain prejudices regarding the operation ofcameras.The record evidence shows that if the Spartancameras were placed in the editorial art department,nine additional employees would have to be hired at acost of approximately $200,000 per year. The Spartancameras will eventually perform all work that hasbeen, and is being, performed by Garden. However,therewillbe no loss of jobs in the editorial artdepartment.10Indetermining the placement of the Spartancamera, one factor considered by the Employer wasthat the camera be located within or close to theworkflow area with control in the hands of theproduction department. Typographers collective-bar-gaining agreement contains a job security clause. Ifno work was available on the Spartan camera,employees represented by Typographers could beused in their journeyman status at pasteup, proof-reading,markup, etc., jobs in the composing room.We therefore find that the factors of skills, efficiency,and economy of operation favor the Employer'sassignment to employees represented by Typogra-phers.4.Employer assignment and preferenceThe Employer has assigned the work in dispute toemployees represented by Typographers and we findthis factor favors an award to the employees repre-sented by Typographers.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat employees who are represented by Typographersare entitled to perform the work in dispute. We reachthis conclusion based on the Typographers contract,the economy and efficiency of the operation, theskills involved, and the Employer's preference. Inmaking this determination, we are awarding the workinquestion to employees who are represented byTypographers, but not to that Union or its members.The present determinationis limitedto the particularcontroversy which gaverise tothis proceeding.the editorial department and that while there may be less camerawork in theeditorial art department,there would be no loss ofjobs because of theassignmentof the disputedwork to employees representedby TypographersThe submissionsby the Employerand Pressmendo not affectour decisionherein 20DECISIONS OF NATIONALLABOR RELATIONS BOARDDETERMINATION OF DISPUTEEmployees of Newsday, Inc., who are representedby Long Island Typographical Union No. 915,International Typographical Union, AFL-CIO, areentitled to perform the operation of the Spartan IIIreproduction camera in Newsday's place of businessat 550 Stewart Avenue,Garden City, New York.Pursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following Determination of Dispute: